Order denying plaintiff’s motion to vacate that part of order and judgment which provides that plaintiff be debarred from maintaining against defendant Selden Sales & Service Company of New York, Inc., any further or other action based upon the particular claim set forth in the complaint, reversed upon the law, with ten dollars costs and disbursements, and motion to vacate to the extent sought, granted, without costs. The court had ho power in this action to preclude plaintiff from beginning another action against defendant for the same cause. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.